DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-9, 13-23 on art-based grounds have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses (such as claims 22-23).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 8, 9, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the pressure equalizing element comprises an element that partially covers the inlet opening of the slot”. However, the pressure equalizing element has already been recited in claim 1 and it’s therefore unclear if this is a new equalizing element, or not. Similar problems occur within claim 3 in that “a connecting channel” when one was already recited, and “a pressure equalizing element” (line 3 of claim 3) similarly provides uncertainty of what is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Dunn (US 20050207895).
Regarding claim 1, Dunn discloses  a propeller blade comprising: a pressure side (20); a suction side (18) opposite to the pressure side: a blade root that can be attached to a propeller (Figure 1); and a blade tip (13) opposite to the blade root, wherein the pressure side is attached connected to the suction side with a slot that has an inlet opening on the pressure side and an outlet opening on the suction side, wherein the inlet opening has a larger surface area than the outlet opening (Figure 2, inlet side 30 is bigger than outlet side 21), and wherein the slot comprises a pressure equalizing element, wherein: the pressure equalizing element comprises an element (35, 36) that partially covers the inlet opening of the slot on the side of the slot closest to the blade tip (Figures 1-2).
Regarding claim 2, Dunn discloses the propeller blade according to claim 1 above. Dunn further discloses the pressure equalizing element partially covers the inlet opening of the slot, and the slot is divided into at least two sections along its length by at least one partition (Figure 1 shows multiple “slots”, and the material positioned between them is considered to be the “partition”).
Regarding claims 13-18, Dunn discloses the propeller blade according to claims 1-2 above, and further discloses a propeller configured to rotate around an axis of rotation with a propeller hub at the center in drive connection with the axis of rotation (Figure 1). The propeller further defines multiple blades attached to the propeller hub integrally formed of one piece (implicit; disclosure related to a “helicopter” blade which includes multiple blades, and Figure 1 shows the hub/shaft/blade formed as an integral, single piece). 
Claims 1-2 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arinaga (JP 2005240749).
Regarding claim 1, Arinaga discloses  a propeller blade comprising: a pressure side (5); a suction side (6) opposite to the pressure side: a blade root that can be attached to a propeller (Figure 4); and a blade tip (see Figure 4) opposite to the blade root, wherein the pressure side is attached connected to the suction side with a slot (7) that has an inlet opening on the pressure side and an outlet opening on the suction side, wherein the inlet opening has a larger surface area than the outlet opening (Figure 3, inlet side is bigger than outlet side), and wherein the slot comprises a pressure equalizing element, wherein: the pressure equalizing element comprises an element (Figure 3, the “pressure equalization element” is considered “filled in” material akin to “14” in the instant Application) that partially covers the inlet opening of the slot on the side of the slot closest to the blade tip (Figure 3).
Regarding claim 2, Arinaga discloses the propeller blade according to claim 1 above. Arinaga further discloses the pressure equalizing element partially covers the inlet opening of the slot, and the slot is divided into at least two sections along its length by at least one partition (Figure 4 shows multiple “slots” formed at the blade tip, and the material positioned between them is considered to be the “partition”).
Regarding claims 13-18, Arinaga discloses the propeller blade according to claims 1-2 above, and further discloses a propeller configured to rotate around an axis of rotation with a propeller hub at the center in drive connection with the axis of rotation (Figure 4). The propeller further defines multiple blades attached to the propeller hub integrally formed of one piece (Figure 4 shows a hub, multiple blades formed of an integral piece).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 7264444).
Dunn discloses the propeller blade according to claim 1 above.
Dunn fails to teach the element that partially covers the inlet opening of the slot comprises a sheet on approximately 10-50% of the width and/or filling in  the part of the slot’s inside closer to the tip.
Dunn discloses the utilization of a material element that is a sheet (relatively flat) and filling in part of the slot’s inside (see Figure 2, the element(s) 35 and 36 partially covering/filling in the inlet opening). Dunn further discloses that the cross-section of the fluid opening and the inlet fitting can be optimized to a desired shape for most-efficient passage of air into the opening. The utilization of such a fitting is to optimize the airflow effect over the airfoil/blade surfaces. Since applicant has not disclosed that having the element covering this amount of area and/or dimensions solves any stated problem or is for any particular purpose and it appears that the element of Dunn would perform equally well with a shape and having the dimensions as claimed by applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the slot such that it is covered by approximately 10-50% of the width of Dunn by for the purpose of affecting the airflow over the upper airfoil surface in an optimal manner.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arinaga (JP 2005240749).
Arinaga discloses the propeller blade according to claim 1 above.
Arinaga fails to teach the element that partially covers the inlet opening of the slot comprises a sheet on approximately 10-50% of the width and/or filling in  the part of the slot’s inside closer to the tip.
Arinaga discloses the utilization of a material element that is a sheet (see Figure “a” of Figure 3) and filling in part of the slot’s inside (Figure 3 discloses material filling in the slot thereby changing the dimensions). Arinaga further discloses that the cross-section of the fluid opening and the inlet fitting can be optimized to a desired shape for most-efficient passage of air into the opening (see different slot shapes in Figure 3). The utilization of such a fitting is to optimize the airflow effect over the airfoil/blade surfaces. Since applicant has not disclosed that having the element covering this amount of area and/or dimensions solves any stated problem or is for any particular purpose and it appears that the element of Arinaga would perform equally well with a shape and having the dimensions as claimed by applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the slot such that it is covered by approximately 10-50% of the width of Dunn by for the purpose of affecting the airflow over the upper airfoil surface in an optimal manner.

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745